Title: To John Adams from United States House of Representatives, 8 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					June 8, 1790
				
				The House of Representatives have passed a bill, entitled “An act for giving effect to an act, entitled ‘An act to establish the judicial courts of the United States within the state of Rhode Island and Providence Plantations;” in which they request the concurrence of the Senate.He also communicated the following resolve of the House of Representatives; in which the concurrence of the Senate was desired.
				
					
				
				
			